The court, with the consent of counsel, continued the case under advisement until the Supreme Court in December term *80following, and afterwards in March term 1801, with the concurrence of the Chief Justice, on full deliberation, directed that judgment should be entered for the tenant.
In Hamilton and wife v. Buckwalter, wherein judgment was rendered for the tenant in December term 1798, John Patton the testator, devised to his wife all his lands in Lampeter township, to hold during her natural life of widowhood, she making no waste thereupon; but in case she marries, she is then to leave the plantation, she receiving 50l., a horse and saddle, with her bed and bed clothes, &c.
Devise to the wife of all the husband’s lands during widowhood ; Dyer held it to be no bar of her dower ; but Weston and Benlows determined otherwise, and that it was as strong as a jointure, and if she accepted a jointure she cannot be endowed. Moor. 31.
An estate for life on condition is an estate for life, and within the words and intent of stat. 27 H. 8, c. 10, if the wife after the death of the husband accepts it. A jointure is a competent livelihood of freehold for the wife to take effect immediately after *the death of the husband, for the life of the wife, if she herself is not the cause of the determination or [*81 forfeiture of it. 4 Co. 2, b. Every grant durante vidnitate, is an estate for life. 4 Co. 30, a. Lit. § 380. Co. Lit. 42, a, 234, b.
An estate during widowhood for jointure is an estate to the widow during life, and is a jointure within the act. 4 Co. 3, a. Dy. 317, b. New Benloe 210. Vernon’s case, which was a feoffment by the husband after marriage of part of his lands to trustees, to the use of himself for life without impeachment of waste, then to the use of his wife for life, and after her decease to the use of the right heirs of the husband.